      Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 1 of 21



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS

                                         HOUSTON DIVISION



ROGER FOUNTAIN,

                Plaintiff,
                                                      Civil Docket No.
V.

OPORTUN, INC.

                Defendants.




                 DEFENDANT OPORTUN INC.'S NOTICE OF REMOVAL

         Defendant Oportun, Inc. ("Defendant"), by and through its undersigned counsel, pursuant

to 28 U.S.C. §§ 1441 and 1331, hereby files this Notice of Removal of this action from the Justice

of the Peace, Precinct 5, Place 1, in Harris County, Texas, to the United States District Court for

the Southern District of Texas. In support thereof, Defendant states as follows:

         1.     Oportun, Inc. is the only named Defendant in Cause No. 215100181847, currently

pending in the Justice of the Peace, Precinct 5, Place 1, in Harris County, Texas.

        2.      Plaintiffs Original Petition ("Petition") is attached to this Notice of Removal as

Exhibit A-1 , along with the Citation.

        3.      In his Petition, Plaintiff alleges violations of the Telephone Consumer Protection

Act, which is a federal statute codified in 47 U.S.C. § 227. Plaintiff has also pleaded a supposed

claim of harassment.

        4.     Plaintiff seeks to recover $20,000.00 in statutory damages, punitive damages, and

damages for emotional distress.



DEFENDANT'S NOTICE OF REMOVAL                                                            ll Page
125961381.1
         Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 2 of 21



            5.       This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331.

Section 1331 provides that federal "district courts shall have original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties of the United States." 1 Accordingly, this Court has

federal question jurisdiction because Plaintiff asserts a claim under the Telephone Consumer

Protection Act, which is a federal statute. 2

            6.       "The presence or absence of federal-question jurisdiction is governed by the 'well-

pleaded complaint rule,' which provides that federal jurisdiction exists only when a federal

question is presented on the face of the plaintiffs properly pleaded complaint. The rule makes the

plaintiff the master of the claim; he or she may avoid federal jurisdiction by exclusive reliance on

state law." 3

            7.       Because this Court has original jurisdiction over a federal question, the Court also

has supplemental jurisdiction over Plaintiffs remaining supposed claim ofharassment pursuant to

28 U.S.C. § 1367.

            8.       Pursuant to 28 U.S.C. §§ 1331 and 1441, Defendant has the right to remove this

action from the Justice of the Peace, Precinct 5, Place 1, in Harris County, Texas, to the United

States District Court for the Southern District of Texas, based on federal question jurisdiction.

Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

           9.        Oportun, Inc. was served with the petition and citation on August 20, 2021. As

such, Defendant Oportun, Inc.'s Notice of Removal is timely.




1
    28 U.S.C. § 1331.
2   See 47 U.S.C. § 227.
3   Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (internal citations omitted).


DEFENDANTS' NOTICE OF REMOVAL                                                                  21 Page
125961381.1
     Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 3 of 21



        10.     Pursuant to 28 U.S .C. § 1446(a), copies of all process, pleadings, and orders served

upon Defendant (or accessed by Defendant) are attached to this Notice of Removal as Exhibit A-

2.

        11.    Pursuant to 28 U.S.C. § 1446(d), Defendant gave notice promptly upon filing the

original Notice of Removal to all parties of record and to the Clerk of the Justice of the Peace,

Precinct 5, Place 1, in Harris County, Texas. A copy of the notice is attached to this Notice of

Removal as Exhibit A-3.

        12.    Pursuant to Local Rule 81, the following is an index of matters being filed in this

Notice of Removal:

               A-1.    Plaintiffs Original Petition;

               A-2.    Copies of all process, pleadings, and orders in the state court action; and

               A-3.    State Court Notice of Filing the Notice of Removal.

Further, the list of the parties and counsel ofrecord are as follows:




DEFENDANTS' NOTICE OF REMOVAL                                                             3I Page
125961381.1
     Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 4 of 21



Roger Fountain
8546 Hwy 6 N #419
Houston, TX 77095
(972) 890-4059
rcfountain@live.com
Pro Se Plaintiff

C. Dunham Biles
Texas Bar No. 24042407
cbiles@foxrothschild.com
Adam Ragan
Texas Bar No. 24079172
aragan@foxrothschild.com
FOX ROTHSCHILD LLP
Saint Ann Court
2501 N. Harwood St., Suite 1800
Dallas, TX 75201
Phone: (972) 991-0889
Fax: (972) 404-0516
Attorneys for Defendant


       WHEREFORE, please take notice that this action should proceed in the United States

District Court for the Southern District of Texas as an action properly removed pursuant to 28

U.S.C. § 1441.




DEFENDANTS' NOTICE OF REMOVAL                                                       41 Page
125961381.1
      Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 5 of 21



                                          Respectfully submitted,


                                          Isl C. Dunham Biles
                                          C. Dunham Biles
                                          Texas Bar No. 24042407
                                          cbiles@foxrothschild. com
                                          Adam C. Ragan
                                          Texas Bar No. 24079172
                                          aragan@foxrothschild.com
                                          FOX ROTHSCHILD LLP
                                          Saint Ann Court
                                          2501 N. Harwood St., Suite 1800
                                          Dallas, TX 75201
                                          Phone: (972) 991-0889
                                          Fax: (972) 404-0516

                                          Attorneys for Defendant


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of September, 2021, a copy of the foregoing was
served via first-class certified mail and e-mail upon all parties and counsel of record.

Roger Fountain
8546 Hwy 6 N #419
Houston, TX 77095
(972) 890-4059
rcfountain@li ve. com
Pro Se Plaintiff

                                          Isl C. Dunham Biles
                                          C. Dunham Biles




DEFENDANTS' NOTICE OF REMOVAL                                                      5j Page
125961381.1
Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 6 of 21




          EXHIBIT A-1
           Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 7 of 21
                                                                                                                                    FILEDJP5/1 HARRISCTY
                                                                                                                                    '21 JUNE 25 AM 4:38
                                                                                                                                                                  DV

· Small Claims Petition


                                                                               §    In the Justice Court of Harris County, Texas
                                                                               §    Precinct                Place
Plaintiff( s)                                                                  §
vs.                                                                            §
      vfofTVIV., INC                                                           § - ---------------------
                                                                               §
Defendant(s)                                                                   §
Plaintiff:      Rocl).;tl.            hµU rl'J             /,V
Describe the legal nature of the plaintiff (e.g., illdivid11al. sole proprietorship. partnership, corporation)
                 ·          1rAJ   otc/tOC/'9(_
Defendant: -=c-<?l~f)-=----=T"--="-~N"--,,._.___..~-c"--.'---------------------------
Address: cc-ac--1-----1-+"~c=.=;,-~-=-----==---"'ftk}'-=--'-''---.J.---~--------------~---
City: ....;S';..__-=--:c.::..._-"'-',..__.~~.,4,,,____ _ _ __  Date ofBirth (,fappllcob/eJ:~fV=,µ...,__ _ _

Describe the legal nature of the defendant e. . individual sole proprietorship, partnership, corporation)
                             C
*Defendant may be served by serving c_;_.::oc..:ft,___A'-""--'-.i+--LJU<.!=.._=::-,,:::.,.""-"''---'-"'-'=--""-'"---'--''-=-'-'---..__ _~-1""...,_,_,'--___
 (state the 11ame of tire defendant ifdefe11dant is an individual, or state the name and title of the person who is authorized to receiv service ofprocess
fo,;11ze~nda11t if d~[enda/1/ is rarlnership, limited partners/rip. corporation, tr limited l t'/ity compp:· who may be serve~r              2.S 2.S
 {state the address for service ofprocess).
The defendant'       uCt~e ofbusi~ss or res'dence,       or oth


Cause of Action
(State the cause of action i11 plain and concise language, sufficient to give/air notice oft/re claim and to provide enough in.formation to enable the
defendanr to prepare a defe11se. You may include il!formatio11 showing venue is proper in the Justice of tfre Peace Precinct in which you are.filing. If
you are seeking personal property, yo" must describe the property a'}f state the value oft,hp property.)
 ult) GA-)1Q,J              s:       tJ ~       JJ;t:L        tc.Ptt AND                       tt-A:{lASS/VlG,;              I




                                                                               Printed Name:     _.,6__,_cJ"--{;,-~-f---+h----~'-'Vl,"-"""'11=..,-tf'r-..-W=---
                                                                               State Bar No. ,,_--------.,,--=-=c----:---
  ddress: -l,,,l->C.-=-wo'---=-.1.-~...__-=--~~-P---'L{.'-'-1__.,_____.,__,_,.,c..=.,.----.---==.~__,_,__ _ _ _O___,<t__~~-
Telephone:
E-Mail Address:~
                97:- "tf).O - t.fq S'!!
                                 1C...Tt>Mfo...LQ@
                                                                         .rax Number:
                                                                       f, J(;,.         lo/h
~laintiff consents to the e-mail service of the answer and any other motions or pleadings to this e-mail address.
Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 8 of 21




          EXHIBIT A-2
             Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 9 of 21
Citation - Small Claims Money Damages                                                                 Tracking Number:

                                                  Case Number: 215100181847

Roger Fountain                                                     §                 In the Justice Court
Plaintiff                                                          §                 Harris County, Texas
vs.                                                                §                 Precinct 5, Place 1
OPORTUN, INC.                                                      §                 6000 Chimney Rock Road
Defendant                                                          §                 Suite 102
                                                                   §                 Houston, TX 77081
                                                                   §                 713-274-8700
                                                                                     www.jp.hctx.net

                                                  Citation (Small Claims Case)
THE STATE OF TEXAS
COUNTY OF HARRIS

TO: ANY SHERIFF, CONSTABLE, PROCESS SERVER CERTIFIED UNDER ORDER OF THE SUPREME COURT,
OTHER PERSON AUTHORIZED BY COURT ORDER, OR CLERK:

Deliver this citation, together with a copy of the petition, to:

OPORTUN, INC.                                                          ALTERNATIVE SERVICE ADDRESS
By Serving Corporation Service Company - RIA                           2 Circle Star Way
1201 Hays St,                                                          San Carlos, CA 94070
Tallahassee, FL 32301-2525

TO THE DEFENDANT:
You have been sued. You are commanded to appear by filing a written answer to the petition filed by Plaintiff with
the Clerk of the Court on or before the end of the 14th day after the date of service of this citation. If you fail to file
an answer as required, a judgment by default may be rendered for the relief demanded in the petition.

Date Petition Filed: 0612512021

Nature of demand made by Plaintiff(s): money owed in the amount of $20,000.00. A copy of the petition is attached .

                                                       Notice
You have been sued. You may employ an attorney to help you in defending against this lawsuit. But you are not
required to employ an attorney. You or your attorney must file an answer with the court. Your answer is due by
the end of the 14th day after the day you were served with these papers. If the 14th day is a Saturday, Sunday, or
legal holiday, your answer is due by the end of the first day following the 14th day that is not a Saturday, Sunday,
or legal holiday. Do not ignore these papers. If you do not file an answer by the due date, a default judgment may
be taken against you. For further information, consult the Texas Rules of Civil Procedure, Part V, Rules of
Practice in Justice Courts. A copy of the Rules is available at http://www.jp.hctx.net/ or at the Justice Court.



Date: 71612021                                                  Isl Dayanara Vargas
                                                               Clerk of the Court
                                                               Harris County Justice Court
                                                               Precinct 5, Place 1



Address of Plaintiff

8546 Hwy 6 N #419
Houston TX 77095




                                                             Page 1 of 1                                 Revised : 06/09/2016
W?YKF
                               Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 10 of 21
                                                                                        •

           CERTIFIED MAIL® RECEIPT                                                                             ~




m          Domestic Mail Only                                                     ...
u,
f'-
u,

~ !Certified
                      0
                      Mall
                           F
                     ftati_.
                             F 1 C I A. L U- S E.                                           I


.::r- 1s      . ~ l                              ,.
nJExtra Services & Fees (check box, add      ~)
        D Return Receipt (hardcopy)     $ u   v:---:.
rtJ O Return Receipt (electrontc)       $ _ _ _ __                                              Poatmark
CJ O Certified Mall Restricted Dellveiy $ _ _ _ __                                                 Here
CJ      .0AduttS1gnafur.eRequlred               $ _ _ _ __
CJ       □ Adult Slgnature.Resf:r!cted Qetlvery $ , _ _ _ __
Cl Postage                            ·   If
["- $           p 1  ~
rr
ru                    -
    Total Postage and Fees
              -

       $      ■ ■-        ..      -       ----                                  ■•
rr
r-=I
~      tiit)ana~r-·•                      or.P~~No.          . _                                           .
                      6
                                               J>f)   a   Fl_ ~L        ,o, ~252.S
        cl-St~---------~-----····-·-···--·-····--·········-····--·······---------··------
        39'•. f\ ;.2"1~ tc
■   Areceipt (this poruonCase
                            ot me   c;emttea Mau
                                4:21-cv-02894      UUJel).
                                               Document              for an electronic
                                                        1 Filed on 09/03/21             return
                                                                             in TXSD Page  11 of receipt,
                                                                                                  21      see a retall
■ A unfque identifier for your mailplece.                            associate for assistance. To receive a duplicate
Iii Bectronlc verification of delivery or attempted                  return receipt for no additional fee, present this
    delivery.                                                        USP~®-po~tmarked Certffle.d Mai] receipt to ~e
■ A record of deHvery Qncluding the recipient's                      retail associate.
    signature) that ls retained by the PostaJ service""          - Re~trf cted delivery service, wh~ch provides
    for a specified period.                                          delivery to the addressee .specified by name, or
                                                                     to 1he addressee's authonzed agent
 Important Reminders:                                            - Adult signature service, which requires the
■ You may purchase Certified Mail service with                       signee to be at least 21 years of age (not
                                                      9
    Arst-Class Mail®. Arst-Class Package Sentlce ,                   available at retaiQ. ,__ · .
    or Priority Mail® service.                       -~          ... Adult signature restricted delivery service, which
■ Certified Mail service Is notavallable for       &                 requires the signee to be at least 21 years of age
    lntemationaJ mail.                                               and provides delivery to the addressee specified
■ Insurance coverage ts notavallable for purchase                    by name. orto the addressee's authorized agent
    with Certified Mail service. However, the purchase               (not available at retaiO.
    of Certified MaH service does not change the.             ■ To ensure that your Certified Mall receipt is
    Insurance_ c~verage automatically included with              accepted as legal proof of mailing, it should bear a
    certain Pnonty MalJ Items.                                   USPS postmark. If you would like a postmark on
■ For an additional fee, and with a proper                       this Certified Mail receipt, please present your
    endorsement on the mallplece. you may request                 Certified Mail item at a Post Office"" for
    the following services:                                      postmarking~ If you don't need a postmark on this
    - Return receipt service, which provides a record             Certified Mail" receipt; detach the barcorJed portion
      of delivery Qncluding.the recipient's signature).;         of this labeJ. afflX It to the mallplece, apply •
       You can request a hardcopy return receipt or an appropriate postage. and deposit the mailplece.
       electronlc version. For a hardcopy return receipt.
       complete PS Form 3811, Domestic Return                                                               ~ -
       Receipt attach PS Fon11 3811 to your mailplece; . IMPORTANT: Save this receipt for your records.
                                            ·-
          Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 12 of 21



                                                                                                                               FILED

           •
               /dt1£NDF O                                                                                            JUDGE ISRAEL B. GARCIA, JR.
                                                                                                                        ~rm:1m:r s, RbP,CZ 1
 Small Claims Petition                                                                                                 HARRIS COU/f!Y. TfX'\S
                                                                    No.£ IS I 00 I gt 54.          7
                                                                                                                  2021 JUL 14 PM 2: 30
                                                                              §    In the Justice Court of Harris ,~ounty, :rexas                   (l..
                                                                             §     Precinct               Place
 Plaintiffts)                                                                §
                                                                              §
                                      r-NC.                                   §


 Defendant(s)      R                                                          §
                                                                              §
 Plainliff.·           0 G,   £t

 Defendant: ~.---"'0::-'-e..,,(:J~rf!:._~-'=°.L=..-f------:::-'---=..;T""_ ___,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 Address: ~J{_c._
              . ..:..____:::c_=-i~~=(=-"~'-----=--~.L!/:.=--.!~u__.J..-_ _ _ _ _ _ _ _ _ _ _ _ _ _ _--.-,.__
 City:    5tt& c A.£ LO
 Describe the legal nature of the defendant (e.g., indi1>idual, sole proprietorship, partnership, corporation)
                      Co {2...f)D,f. ftJr OdJ
 *Defendant may be served by serving C O (l PD f. ffT10~                          >l. f V JCf             ~ f\/1 ~,4 /1/ 'J
 (slate the name of the defendant if defendant is an individual, or state the name and title of the perso11 who is authorized to receive service ofprocess
for the l{!fendant if d{!fendam is a partnership, limited parlllership, corporation, or limited liability company), who may be served at
    I          o         -               1

  (state the address for service ofprocess).
                                                     S               ,.                       .        ~ee.       Pl- 3~               J ~ t9._~/:(~
 The defendant's usual place of business or residence, or other place where defendant can probably be found is _ _ _ _ _ _ _ _ _ _ __

 Cause of Action
(State the cause of acticm in plain and concise language, s~(ficie11t10 give fair notice of the claim and to proi•ide enough information to e11able the
defendant to prepare a defense. You may include i'!formatio11 showing ve1111e is proper i11 the Justice of rite Peace Preci11ct in which you are filing. If
you are seeki11g personal pro erty, you mus/ descl'ibe the property and state the value of the property.)                              ·
                   ._ of\J          6                         TC.                                       A-f;S




                                                      ! tv      5   r~
 Relief R~uested (Describe the reliefyou are requesting, itemizing the amount ofdamages you are seeking.)
               7' ~ O . o CD • 6 0                                                      £..~        .()~5i /Jurv ff7 //[

                                                                              Printed Name:       __,]S~(J--"G,"-'f?~_~h_o_L{"'-"IV~1il:--L_/l)
                                                                                                                                            __
                                                                              State Bar No.
A          -~=-~~,f-1=~~~~--~-~~_L_·+-~#<~-o~=~~s~~~:~~~~--~?~-7~D~9~-=-~-
Te1ephone:         q                         -\--                         Fax Number: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

E-Mail Address:                ·o o,, f) :to.\{)        ® l"ive_, (.C){l/']
~laintiff consents to the e-mail service of the answer and any other motions or pleadings to this e-mail address.
             Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 13 of 21
Citation - Small Claims Money Damages                                                                 Tracking Number:

                                                  Case Number: 215100181847

Roger Fountain                                                     §                In the Justice Court
Plaintiff                                                          §                Harris County, Texas
vs.                                                                §                Precinct 5, Place 1
OPORTUN, INC.                                                      §                6000 Chimney Rock Road
Defendant                                                          §                Suite 102
                                                                   §                Houston, TX 77081
                                                                   §                713-27 4-8700
                                                                                    www.jp.hctx.net

                                                  Citation (Small Claims Case)
THE STATE OF TEXAS
COUNTY OF HARRIS

TO: ANY SHERIFF, CONSTABLE, PROCESS SERVER CERTIFIED UNDER ORDER OF THE SUPREME COURT,
OTHER PERSON AUTHORIZED BY COURT ORDER, OR CLERK:

Deliver this citation, together with a copy of the petition, to:

OPORTUN , INC. by serving Corporation Service Company                        ALTERNATIVE SERVICE ADDRESS
1201 Hays St.                                                                          2 Circle Starway
Tallahassee, FL 32301-2525                                                           San Carlos, CA 94070

TO THE DEFENDANT:
You have been sued. You are commanded to appear by filing a written answer to the petition filed by Plaintiff with
the Clerk of the Court on or before the end of the 14th day after the date of service of this citation. If you fail to file
an answer as required, a judgment by default may be rendered for the relief demanded in the petition.

Date Petition Filed: 0612512021

Nature of demand made by Plaintiff(s) : money owed in the amount of $20,000.00. A copy of the petition is attached.

                                                       Notice
You have been sued. You may employ an attorney to help you in defending against this lawsuit. But you are not
required to employ an attorney. You or your attorney must file an answer with the court. Your answer is due by
the end of the 14th day after the day you were served with these papers. If the 14th day is a Saturday, Sunday, or
legal holiday, your answer is due by the end of the first day following the 14th day that is not a Saturday, Sunday,
or legal holiday. Do not ignore these papers. If you do not file an answer by the due date, a default judgment may
be taken against you. For further information, consult the Texas Rules of Civil Procedure, Part V, Rules of
Practice in Justice Courts. A copy of the Rules is available at http:l/www.jp.hctx.net/ or at the Justice Court.



Date: 8119/2021                                                 Isl Stacy Sustaita
                                                               Clerk of the Court
                                                               Harris County Justice Court
                                                               Precinct 5, Place 1



Address of Plaintiff

8546 Hwy 6 N #419
Houston TX 77095




                                                             Page 1 of 1                                    Revised: 06/09/2016
JUKUT
           Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 14 of 21
'




    Case Summary for 215100181847 as of September 2, 2021 3:03:48 PM :



     General Case Information
      Case Number:        215100181847
      Court Info:         Click here to visit court web site .
      Style of Case:      Roger Fountain vs. OPORTUN, INC.
      Filed Date:         June 25, 2021
      Days Old:           69
     Case Status:         Active
      Disposition:
      Disposition Date:
     Judgment Date:




     Civil Information
     Nature of Claim:     Small Claims
     Claim Amount:        $20,000 .00
     Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 15 of 21



Party Information

Party Name:           Fountain, Roger
Party Type:           Plaintiff


Party Name:           OPORTUN, INC.
Party Type:           Defendant




Hearing Information
     Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 16 of 21



Payment Information

Payment Date:          June 25, 2021
Amount:                $64.00
Payment Type:          Mastercard/Visa
Transaction Type:      Payment
Receipt Description:   Payment
Payor Name:            Fountain, Roger
        Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 17 of 21



  Event Information

  Event Description:           Citation by Certified Mail
  Date Added:                  June 25, 2021


  Event Description:           Citation by Certified Mail
  Date Added:                  June 25, 2021

  Event Description:           Consent for Email Service
  Date Added:                  June 25, 2021


  Event Description:           Original Petition Filed
  Date Added:                  June 25, 2021

  Event Description:           Amended Petition Filed
  Date Added:                  July 14, 2021


  Event Description:           Notice
  Date Added:                  August 20, 2021




 Bond Information




 Judgment Information




Disclaimer

Although Harris County Justice of the Peace Courts make every effort to ensure that information
provided is accurate, neither Harris County nor any agency, officer, elected official or employee of
Harris County, warrants the accuracy, reliability, or timeliness of any information on this web site and
shall not be liable for any losses caused by such reliance on the accuracy, reliability or timeliness of
such information, including, but not limited to incidental and consequential damages. This publication is
provided "as is" without warranty of any kind, either expressed or implied, including, but not limited to,
the implied warranties of merchantability, fitness for a particular purpose or non-infringement.

Any person who relies on information obtained from this website does so at his or her own risk. In
addition, nothing contained within this web site is an official record of Harris County or the elected
officials responsible therefore. All official records of Harris County and the offices of countywide elected
officials are on file in their respective offices and may be reviewed by the public at those offices.

Please note: Because case status may change at any time, the case information displayed may not be
accurate. If you have any questions about the case status shown, you should verify the information
with the official case record .
Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 18 of 21
Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 19 of 21




          EXHIBIT A-3
       Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 20 of 21



                                   CAUSE NO. 215100181847

  ROGER FOUNTAIN.,                              §          IN THE JUSTICE OF THE PEACE
                                                §
           Plaintiff,                           §
                                                §
  V.                                            §                 PRECINCT 5, PLACE 1 OF
                                                §
  OPORTUN, INC.,                                §
                                                §
           Defendant.                           §                HARRIS COUNTY, TEXAS

                        NOTICE OF FILING NOTICE OF REMOVAL

         Defendant Oportun, Inc., by and through undersigned counsel, hereby gives notice that,

pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, a Notice of Removal has been filed in the United

States District Court for the Southern District of Texas, Houston Division. A copy of the Notice

of Removal is attached hereto as Exhibit A. Accordingly, no further proceedings should be had

on this matter in this Court.




125962087. I
      Case 4:21-cv-02894 Document 1 Filed on 09/03/21 in TXSD Page 21 of 21




                                                     Respectfully submitted,

                                                     FOX ROTHSCHILD LLP

                                                     By: Isl C. Dunham Biles
                                                     C. Dunham Biles
                                                     Texas Bar No. 24042407
                                                     cbiles@foxrothschild.com
                                                     Adam C. Ragan
                                                     Texas Bar No. 24079172
                                                     aragan@foxrothschild.com
                                                     FOX ROTHSCHILD LLP
                                                     Saint Ann Court
                                                     2501 N. Harwood St., Suite 1800
                                                     Dallas, TX 75201
                                                     Phone: (972) 991 -0889
                                                     Fax: (972) 404-0516

                                                     Attorneys for Defendant



                                CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing Notice of Filing of Notice of Removal was

served on all parties and counsel of record via first-class certified mail and e-mail in accordance

with the Texas Rules of Civil Procedure on September 3, 2021.

Roger Fountain
8546 Hwy 6 N #419
Houston, TX 77095
(972) 890-4059
rcfountain@live.com
Pro Se Plaintiff

                                                      Isl C. Dunham Biles
                                                       C. Dunham Biles




                                                                                                 2
125962087. I
